AO 2458 (Rev. 02/18) Judgment in a Criminal Case
Sheet l

UNITED STATES DIsTRiCT COURT

Southem District of Ohio

 

 

 

 

 

UNITED STATES OF AMERICA § JUDGMENT IN A CRIMINAL CASE
v. )
DAR|US WlLL|A|V|S § Case Number: 32190|’1
) USM Number: 77973_061
)
) F. Arthur Mu||ins
) Defendant’s Attorriey

THE DEFENDANT:

m pleaded guilty to eount(s) l

|:l pleaded nolo contendere to count(s)

which was accepted by the court.

\:l was found guilty on count(s)

after a plea of not guilty.

The defendant is adjudicated guilty of these ofi`enses:

Title & Section Nature of Ol`fense Ofi`ense Ended Count
18 U.S.C. § 1001 and Fa|se Statement 12113/2018 1
§ 2

The defendant is sentenced as provided in pages 2 through 5 of this judgment The sentence is imposed pursuant to

the Sentencing Refonn Act of 1984.

l:] The defendant has been found not guilty on count(s)

[:l Count(s) l___l is l:l are dismissed on the motion of the United States.

 

_ _ It is ordered that the defendant_must notify the United States attorney for this di_str_ict within 30 da]ys of any change of name, residenee,
or mailing address until_all fines, restitution,_costs, and special assessments imposed by this Judgment are fu y paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes 1n economic circumstancesl

4/'17/20'1 9
Date of Imposition of'.ludgment

[./\W?Q

Signatiire of lodge

Wa|ter H. Rice, United States District Judge
Name and Title of'.ludge

4/18/2019

Date

AO 2458 (Rev. 02/18) Judgment in a Criminal Case
Sheet 4_Probation

DEFENDANT: DAR|US W|LL|AMS
CASE NUMBER: 3:190r1

Judgment-Page 2 of 6

PROBATION

You are hereby sentenced to probation for a term of :

Up to 2 years.

MANDATORY CONDITIONS

You must not commit another federal, state or local crime.
You must not unlawfully possess a controlled substance.

You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of placement on
probation and at least two periodic drug tests thereafter, as determined by the court.

ll The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
Subsfance abuse. (check ifappli'cable)
4. Z| You must cooperate in the collection of DNA as directed by the probation officer. (check ifapplicable)
|:|

You must comply with the requirements of the Sex Offender Registration and Notiiication Act (34 U.S.C. § 20901, et seq.)
as directed by the probation oft`icer, the Bureau of Prisons, or any state sex offender registration agency in the location
where you reside, work, are a student, or were convicted of a qualifying offense. (check ifapplicable)
l:\ You must participate in an approved program for domestic violence. (check ifapplicable)
[| You must make restitution in accordance with 18 U.S.C. §§ 2248, 2259, 2264, 2327, 3663, 3663A, and 3664. (check grapplicable)
You must pay the assessment imposed in accordance with 18 U.S.C. § 3013.
If this judgment imposes a fine, you must pay in accordance with the Schedule of Payments sheet of this judgment

0. You must notify the court of any material change in your economic circumstances that might affect your ability to pay restitution,
tines, or special assessments

§".N!"

"‘§°?°."9`

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.

AO 2458 (Rev. 02/18) Judgment in a Criminal Case
Sheet 4A _ Probation

Judgment_Page 5 of 6

DEFENDANT: DARIUS W|LL|AMS
CASE NUMBER: 311 QCr1

STANDARD CONDITIONS OF PROBATION

As part of your probation, you must comply with the following standard conditions of supervision These conditions are imposed because
they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation officers
to keep informed, report to the court about, and bring about improvements in your conduct and condition.

l. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of the time
you were sentenced, unless the probation officer instructs you to report to a different probation office or within a different time fi'ame.

2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed.

3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the

court or the probation officer.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living

arrangements (sueh as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying

the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72

hours of becoming aware of a change or expected change.

6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

7. You must work full time (at least 30 hours per week) at a lawfiil type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find hill-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (sueh as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.

8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

lO. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).

11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

12. If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
person and confirm that you have notified the person about the risk.

13. You must follow the instructions of the probation officer related to the conditions of supervision

she

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview ofProbation and Supervised
Release Conditi'ons, available at: www.uscourts.gov.

Defendant's Signature Date

 

 

AO 245B (Rev. 02/18) Judgmeiit in a Criminal Case
Sheet 4D _ Probation

Judgment_Page 4 of 6

DEFENDANT: DARlUS W|LL|AMS
CASE NUMBER: 3:19cr1

SPECIAL CONDITIONS OF PROBATION

1. The defendant shall seek and maintain employment throughout the period of probation and not leave such employment
without other employment in hand, barring any medical exigencies.

2. The defendant shall perform 50 hours of community service with an agency approved in advance by the probation
officer within the first eighteen (18) months of probation The Court will substitute each hour spent in verified activities with
his minor son for one hour of Community Service on a 111 ratio.

3. The defendant is to comply with all orders of the United States Bankruptcy Trustee, including payment of ordered fines
and restitution. No restitution is ordered in this Entry.

AO 2458 (Rcv. 02/18) judgment in a Criminal Casc
Shcet 5 j Ci'iminal Monetary Penaities

Judgmcnt_Page '__5 of 6 _
DEFENDANT: DAR|US W|LL|AMS

CASE NUMBER: 3219t:r'l
CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment .IVTA Assessment* Fine Restitution
TOTALS 3 100.00 $ 5 $
l:] The determinatiOl`l OfrCSlltuinH iS dCfCrer Until _ __ __ . An Amended Jiidgmen! iii a Cri`iiii`iial' Case (AO 245C) will be entered

after such determination
|:l The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each pa ce shall receive an approximately ro ortioned ayment, unless specified otherwise in
the priority order or percentage payment column elow. However, pursuant to l8 .S. . § 3664 i), all nonfederal victims must be paid
before the United States is paid.

Name of Pavee Total Lnss** Restitution Ordered Priorig; or Percentage

ToTALs s _ O-OO s O-OO

Restitution amount ordered pursuant to plea agreement S

[:l The defendant must pay interest on restitution and a fine of more than 32,500, unless the restitution or fine is paid in full before the

fifteenth day after thc date of the judgment, pursuant to 18 U`S.C. § 3612(f`). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

[:I The court determined that the defendant does not have the ability to pay interest and it is ordered that:
|:l the interest requirement is waived for the |:] fine [:| restitutionl

|:l the interest requirement for the |:| fine L__l restitution is modified as follows:

* Justice for Victims ofTraffickin Act 0f20| 5, Pub. L. No. l 14-22.

** Findings for the total amount o losses are required under Chaptcrs lO9A, l 10. l lOA, and l 13A ofTitle 18 for offenses committed on or
after September l3, 1994, but before April 23, 1996.

AO 2453 (Rev. 02/18) Judgment in a Criminal Case

Sheet 6 - Sehedule of Payments
Judgment _ Page L of 4

DEFENDANT: DAR|US W|LL|AMS
CASE NUMBER: 32190|’1

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:
A m Lump sum payment of $ 100-00 due immediately, balance due

[:| not later than , or
B l:l
C |:l
D l:|
E Zl
F l:l

m in accordance with [:| C, |:| D, m E, or |:| F below; or
Payment to begin immediately (may be combined with EI C, l:l D, or l:l F below); or

Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months oryears), to commence (e.g., 30 or 60 days) after the date of this judgment; or

Payment in equal (e.g., weekly, momhly, quarter!y) installments of $ over a period of
(e.g., months oryears), to commence (e.g., 30 or 60 days) after release from imprisonment to a

term of supervision; or

Payment during the term of probation will commence within 60 days (e.g., 30 or 60 days) after sentencing
The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

Special instructions regarding the payment of criminal monetary penalties:

if the defendant, while incarcerated,is working in a non-UN|COR or grade 5 UN|COR job, the defendant shall pay
$25.00 per quarter toward defendant's monetary obligation. lf working in a grade 1-4 UN|COR job, defendant shall
pay 50% of defendant's monthly pay toward defendant’s monetary obligation. Any change in this schedule shall be
made only by order of this Court. After release from imprisonment,and within 60 days of the commencement of the
term of supervised release,the probation officer shall recommend a revised payment plan to satisfy the balance.

Unless the court ha_s expressly ordered otherwise, ifthis judgment imposes imprisonment, payment of criminal monetary penalties is due during
the period of imprisonment All criminal monetary penalties, except those payments ma e through the Federal Bureau of Prisons’ Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

I:I Joint and Several

Defendant and ffc-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate

L__l The defendant shall pay the cost of prosecution.

|]

The defendant shall pay the following court cost(s):

l___l The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (l) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) .TVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs,

